As filed with the Securities and Exchange Commission on March8, 2013 Registration No. 333-167789 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORMS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PERNIX SLEEP, INC. (Exact name of registrant as specified in its charter) Delaware 20-0161599 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 440 Stevens Avenue, Suite 200, Solana Beach, CA 92075 (858)480-0400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Cooper C. Collins Chief Executive Officer Pernix Sleep, Inc. 440 Stevens Avenue, Suite 200, Solana Beach, CA 92075 (858) 876-6500 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Michael E. Sullivan,Esq. Latham& Watkins LLP 12636 High Bluff Drive, Suite400 SanDiego, CA 92130 (858)523-5400 Allen E. Frederic, III Jones Walker L.L.P. 201 St. Charles Avenue New Orleans, LA 70170-5100 (504) 582-8000 DEREGISTRATION OF SECURITIES This Post-Effective Amendment relates to the Registration Statement on Form S-3 (Registration No. 333-167789) filed on June 25, 2010, pertaining to Debt Securities, Preferred Stock, Common Stock, Debt Warrants and Equity Warrants to Purchase Debt Securities, Common Stock or Preferred Stock ofPernix Sleep, Inc. The undersigned Registrant hereby removes and withdraws from registration all securities registered pursuant to this Registration Statement which remain unissued. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and Rule 478 thereunder, the Registrant has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Diego, State of California, on March 8, 2013. PERNIX SLEEP, INC. Date: March 8, 2013 By: /s/Cooper C. Collins Name: Cooper C. Collins Its: President and Chief Executive Officer 3
